         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 1 of 19




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

 PEDRO L. BONNET,

        Plaintiff,
                                                       CIVIL NO. 20-1172 (DRD)
            v.

 HACIENDA CENTRAL, INC.,

       Defendant.


                                      OPINION AND ORDER
       On April 9, 2020, Pedro L. Bonnet (hereinafter, “Plaintiff”) filed a Complaint, against

Hacienda Central, Inc. (hereinafter, “Defendant”) for trademark infringement under the Lanham

Act of 1946, 15 U.S.C. §1051 et seq. (hereinafter, “Lanham Act”) for which the Court has subject

matter jurisdiction under claims based on 28 U.S.C. §1331 and 1338 (a). See Docket No. 1.

Plaintiff’s claims consist of trademark infringement, false designation of origin, and other acts of

unfair competition arising under statutes of the United States, the Lanham Act, the Common Law,

and the law of the Commonwealth of Puerto Rico proscribing unfair and deceptive trade practices

(10 L.P.R.A. § 257 et seq.). Plaintiff requests damages plus all profits that are attributable to the

infringing sale of goods; the destruction of all products, advertisements, labels, signs, prints,

packages, wrappers, receptacles and all other materials in their possession or under the control

of Defendant which infringes upon Plaintiff’s mark, and a permanent injunction pursuant to 15

U.S.C. § 1116.

       On June 10, 2020, Defendant filed a Motion to Dismiss for failure to state a claim upon

which relief can be granted under Fed. R. Civ. P. 12(b)(6). In sum, Defendant alleges that Plaintiff

has failed to establish essential elements of his causes of action failing to state a claim regarding
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 2 of 19




each of the causes of action stated in the Complaint. See Docket No. 9. On July 3, 2020, Plaintiff

filed an Opposition to Motion to Dismiss (hereinafter, Opposition”). See Docket No. 14.

Subsequently, Defendants reciprocated with a Reply to Plaintiff’s Opposition to Motion to Dismiss

(hereinafter, “Reply to Opposition”) on July 17, 2020.

       After a careful analysis of the arguments presented by both Parties, and for the reasons

stated herein, the Court DENIES Hacienda Central, Inc.’s Motion to Dismiss.

                         I.   FACTUAL AND PROCEDURAL BACKGROUND

       Taking the allegations set forth in the Complaint as true, the facts are as follows:

       Plaintiff is the owner of a domestic corporation dedicated to the business of retail and

grocery which sells “a wide variety of products and prepared meals under the mark LA

HACIENDA® and LA HACIENDA MEAT CENTER®.” Docket No. 1 at ¶ 10. “The LA HACIENDA MEAT

CENTER and/or LA HACIENDA® mark is prominently displayed on all products sold by [Plaintiff].”

Id. Records show that marks LA HACIENDA MEAT CENTER and LA HACIENDA have been registered

under the United States Patent and Trademark Office (hereinafter, “USPTO”) under registration

numbers 4,992,481 since July 5, 2016 and 4,988,101 since June 28, 2016, respectively. See Exhibit

1-1 at Docket No. 1. Additionally, records show that LA HACIENDA MEAT CENTER and LA

HACIENDA trademarks have been registered in the Puerto Rico Trademark Registry (hereinafter,

“PRTO”) under registration numbers 215330 and 215089, respectively, issued by the Department

of State of the Commonwealth of Puerto Rico. Both trademarks have been registered in the PRTO

since September 10, 2015. See Exhibit 1-2 at Docket No. 1.

       Defendant, Hacienda Central, Inc. is a domestic corporation with its principal office in

Juncos, Puerto Rico that is dedicated to “prepared and packaged meals consisting primarily of


                                                2
         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 3 of 19




meat, poultry or vegetables.” Exhibit 1-3 at 4 at Docket No. 1. Defendant sells these products

under the term H PRODUCTOS LA HACIENDA and/or PRODUCTOS LA HACIENDA. The mark H

PRODUCTOS LA HACIENDA has been registered in the PRTO under registration number 200788

since March 10, 2015, issued by the Department of State of the Commonwealth of Puerto Rico.

       Plaintiff alleges that Defendant’s use of its mark to sell its products constitutes a

“deceptive and misleading business practice of using a confusingly similar mark that infringes

upon the rights [of Plaintiff].” Docket No. 1 at ¶ 6. According to Plaintiff:

       Defendant’s use of the LA HACIENDA® Marks is likely to cause confusion or
       mistake or to deceive persons into the erroneous belief that Defendant’s products
       are authorized, endorsed or sponsored by [Plaintiff] or are connected in some way
       with [Plaintiff] as Defendant has adopted the name H PRODUCTOS LA HACIENDA
       to imply that its products originate from LA HACIENDA MEAT CENTER and/or LA
       HACIENDA when the Defendant could have chosen other name such as
       PRODUCTOS HACIENDA CENTRAL to identify its product which is similar to its
       corporate name Hacienda Central instead of the term H PRODUCTOS LA
       HACIENDA which carries the false connotation that its products originate from
       Bonnet’s LA HACIENDA® and LA HACIENDA MEAT CENTER®.

Docket No. 1 at ¶ 23. In the Opposition, Plaintiff argues that “[a]fter learning of defendant’s intent

to misappropriate La Hacienda® Marks’ goodwill, Plaintiff immediately enforced its trademark

rights by sending a cease and desist letter to defendant and requesting the cancellation of

[D]efendant’s trademark in the Puerto Rico Trademark Registry, an ongoing procedure.” Docket

No. 14 at 1. Meanwhile, Defendant stated that Plaintiff’s “federal registrations are currently

undergoing a cancellation proceeding due to [Plaintiff]’s lack of use thereof in interstate

commerce and otherwise.” Docket No. 9 at 2. In turn, Plaintiff alleges that after they requested

the cancellation of Defendant’s trademark in Puerto Rico, “[i]n retaliation for the filing of this

Complaint[,] defendant sought to cancel [Plaintiff]’s registration in the United States Patent and

Trademark Office. Nonetheless, the USPTO stayed such proceeding pending the resolution of this

                                                  3
         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 4 of 19




case.” Docket No. 14 at 1-2. Furthermore, according to Plaintiff, Defendant also has attempted

to register its mark H PRODUCTOS LA HACIENDA before the USPTO and its application was

rejected on the basis of confusing similarity with the LA HACIENDA® marks belonging to Plaintiff.

Docket No. 1 at ¶ 23 and Exhibit 1-3.

       On April 9, 2020, Plaintiff filed a Complaint against Defendant founded on four causes of

action and requesting the Court for a permanent injunction against Defendant. The first cause of

action is founded upon trademark infringement in violation of Section 32(1)(a) of the Lanham Act

(15 U.S.C. § 1114(1)(a)). Plaintiff alleges that “the H PRODUCTOS LA HACIENDA and/or

PRODUCTOS LA HACIENDA designation resembles the LA HACIENDA Mark® marks in a manner

that creates likelihood of confusion, mistake or deception.” Docket No. 1 at ¶ 29. Plaintiff further

argues that he has suffered irreparable injury and loss of reputation as a consequence of

Defendant’s “deliberately and maliciously [. . .] acts for the purpose of causing injury [. . .] and

with intent to trade on the vast goodwill associated with [Plaintiff’s] marks.” Docket No. 1 at

¶ 31. Additionally, Plaintiff alleges that Defendant knew of the LA HACIENDA marks before

engaging in the trademark infringement.

       The second cause of action is founded upon false designation of origin in violation of

section 43(a)(1) of the Lanham Act (15 U.S.C. § 1125(a)(1)). According to Plaintiff, Defendant’s

unauthorized use of a “a word, symbol or device, or combination thereof, [that results in] a false

designation or origin” constitutes a violation of Section 43(a)(1) of the Lanham Act., 15 U.S.C.

§1125(a)(1) and “[u]nless Defendant is restrained from continuing its wrongful acts, the damage

to [Plaintiff], which is irreparable, will only continue to increase.” Docket No. 1 at ¶ 37. The third

cause of action in the Complaint relates to common law infringement as Plaintiff alludes that


                                                  4
         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 5 of 19




Defendant’s use of an imitation of LA HACIENDA marks creates “a likelihood of confusion among

prospective purchasers, thereby inducing purchasers and others to believe, contrary to fact, that

such business is sponsored, or otherwise approved by, or connected with Plaintiff.” Docket No.

1 at ¶ 39. This, according to Plaintiff has “impaired and diluted that part of Plaintiff’s goodwill

symbolized by the LA HACIENDA®.” Id. Plaintiff believes that the marks utilized by Hacienda

Central, Inc. are “so confusingly similar [that are] likely to cause confusion, mistake or deception

as to the source or origin of LA HACIENDA® Marks and constitute infringement of [Plaintiff’s]

rights under common law.” Docket No. 1 at ¶ 41. Lastly, Plaintiff’s fourth cause of action is

founded upon unfair competition in violation of the law of the Commonwealth of Puerto Rico.

Plaintiff alleges that Defendant’s “colorable imitations” misrepresent Defendant’s products as

being associated in any manner whatsoever with Plaintiff and these “acts of infringement result

in unjust enrichment and constitute unfair competition under 10 L.P.R.A. §257 et seq.” Docket

No. 1 at ¶ 47. Additionally, “[d]efendant’s unfair business practices are of a recurring nature and

harmful to the trade and the public at large.” Docket No. 1 at ¶ 48. Moreover, a permanent

injunction pursuant to 15 U.S.C. § 1116 has been requested by Plaintiff.

       To provide examples of the alleged likelihood between both marks, Plaintiff has provided

in the Complaint, photos comparing both trademarks and photos of Defendant’s products

displaying their mark in what appears to be a supermarket setting. One of the photos displays

various trays of raw meat with the labels that appear to say “Econo”, a chain of locally owned

supermarkets. Additionally, Plaintiff argues that Defendant’s products were recalled for

contamination found by a consumer from the School Program of Puerto Rico who found a piece

of metal embedded in a chub of corned beef. Plaintiff provided a copy of the news report in


                                                 5
         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 6 of 19




Exhibit 4. See Docket No. 1-4. As to this issue, Plaintiff alleges that because of the confusion

between both marks “companies dedicated to manage contaminated foods approached

[Plaintiff] offering their services to dispose of the contaminated material.” Docket No. 1 at 9.

       Defendant is seeking dismissal pursuant to Fed. R. Civ. P. 12(b)(6). Essentially, he alleges

that Plaintiff fails to state a valid claim for relief for all counts in the Complaint and thus, should

be dismissed. Defendant believes that Plaintiff’s claims are not actionable as they are lacking

specificity regarding “where and how is [Defendant] using the mark; in which channels of trade,

[and] what is the relevant market and/or the relevant consuming public.” Docket No. 9 at 5.

According to Defendant, Plaintiff’s Complaint has no validity as it fails to state the following

elements:

       [B]asic and critical [to] establish a valid and sufficient cause of action for trademark
       infringement and unfair competition, to establish the jurisdiction of the Court,
       applicable law and defenses, and to provide due notice to a defendant of the
       specific acts alleged against it, to allow it to properly and adequately defend itself.

Docket No. 9 at 2. Defendant further argues that “it is a matter of due process of law, particularly

when [Plaintiff] is seeking relief from a federal court.” Docket No. 9 at 6. The Defendant further

claims that Plaintiff has had knowledge of Defendant’s existence and registration for their

trademark (H PRODUCTOS LA HACIENDA) in Puerto Rico for the past seven (7) years, and this

mark “long predates all of the trademark federal and state registrations cited by [Plaintiff] as

basis for his Complaint.” Docket No. 9 at 2. Defendant asserts that the Complaint should be

dismissed as the allegations stated therein are “no more than boilerplate allegations and

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” and are not actionable “as they are made under a Puerto Rico statute that is not



                                                  6
         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 7 of 19




available for civil proceedings and that does not to confer any of the remedies requested by

Plaintiff.” Docket No. 9 at 2-3.

       In response, Plaintiff claims that the due process requirement was completed when he

served Defendant with a cease-and-desist letter and requested of cancellation of Defendant’s

Trademark in the PRTO. Moreover, Plaintiff claims that “[t]he standard for federal trademark

infringement and unfair competition is essentially the same as that for common law trademark

infringement” and that standard has been adequately satisfied, under the Lanham Act and under

the laws of the Commonwealth of Puerto Rico, by Plaintiff on Complaint. Docket No. 14 at 6. As

to statements made by Defendant regarding their use of the mark for the past seven (7) years,

Plaintiff argues that:

       [Plaintiff] owns common law rights in the distinctive La Hacienda® Marks, which
       he has continuously used in interstate commerce since the year 1979 in
       connection with retail and grocery store services. It is a well- established principle
       that a trademark or service mark need not be federally registered to be protected
       under the Lanham Act or at common law.

Docket No. 14 at 7. In respect to Defendant’s claims of lack of specificity as to where and how is

their mark is being used, through which channels of trade and the relevant consuming public,

Plaintiff alleges that some of those claims have been made in Complaint and not all of them are

necessary to establish an infringement claim or any claim relief pursuant to Rule 8(a)(2). As to

the where and the channels of trade, it is argued that “[P]laintiff included in the allegations a

photograph of the packaging of H Productos La Hacienda which clearly shows the product as

being sold in Econo, a supermarket in Puerto Rico.” Docket No. 14 at 11. As to the relevant

consuming public, Plaintiff claims that “[t]he prospective purchaser of H Productos La Hacienda

are consumers seeking meat. By the same token, consumers who visit La Hacienda buy meats


                                                 7
         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 8 of 19




and prepared meals. Thus, it is evident that the products are targeted to the same prospective

consumers, that is, consumers who are seeking meat products in the Puerto Rico market.” Id

(citing Docket No. 1 at ¶ 18.)

       Finally, in the Reply, Defendant claims that Plaintiff “attempted to supplement or amend

the allegations made in the Complaint, while also acknowledging, both directly and indirectly, the

deficiencies of his pleadings” in the Opposition. Docket No. 17 at 2. Furthermore, Defendant

argues that Plaintiff failed to respond as to the “the fact that [the Puerto Rico Unfair Competition

statute] is not available in civil proceedings.” Id. Regarding Plaintiff’s statement that the photos

illustrated in the Complaint containing labels from supermarkets Econo constitute the where the

products are being sold, Defendant claims that “photographs do not constitute allegations, much

less can substitute them. As a matter of due process of law, [Plaintiff] is required to establish

sufficient factual allegations to establish and support a valid, sufficient and plausible cause of

action.” Docket No. 17 at 3. Regarding these photographs, Defendant additionally states that “[i]t

is important to point out that the word Econo is barely noticeable in the picture and it does not

establish the location or nature of the establishment without any kind of ‘context’.” Docket No.

14 at 7. Furthermore, Defendant argues that the logo Plaintiff is using as his “original logo” is not

“currently in use and is in no way similar to how [Defendant] trademarks are currently used.”

Docket No. 14 at 6-7.

                                    II.   STANDARD OF REVIEW

   A motion to dismiss may be filed pursuant to Federal Rule of Civil Procedure 12 (b) (6) which

states that “a party may assert [. . .] defense by motion [of] failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint in a suit must clearly state all of the


                                                 8
         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 9 of 19




plaintiffs’ claims against the defendants and specify a claim for relief stating the remedy that

plaintiffs believe should be granted to them. Federal Rule of Civil Procedure 8(a) requires

plaintiffs to provide “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff must “provide the grounds of his entitlement [with]

more than labels and conclusions.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007), See Ocasio-

Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011) (“in order to ‘show’ an entitlement of

relief above the speculative level on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).’) (quoting Twombly, 550 U.S. at 555) (citation omitted). Thus, a

plaintiff must, and is now required to, present allegations that “nudge [his] claims across the line

from conceivable to plausible” in order to comply with the requirements of Rule 8(a). Id. at 570;

see e.g. Ashcroft v. Iqbal, 556 U.S. 662

       When considering a motion to dismiss under this rule, the Court’s inquiry occurs in a two-

step process under the current context-based “plausibility” standard established by Twombly,

and Iqbal. “Context based” means that a plaintiff must allege sufficient facts that comply with

the basic elements of the cause of action. See Iqbal, 556 U.S. at 677-679 (concluding that

plaintiff’s complaint was factually insufficient to substantiate the required elements of a Bivens

claim, leaving the complaint with only conclusory statements). First, the Court must “accept as

true all of the allegations contained in a complaint[,]” discarding legal conclusions, conclusory

statements and factually threadbare recitals of the elements of a cause of action. Iqbal, 556 U.S.

at 678. “Yet we need not accept as true legal conclusions from the complaint or ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Maldonado v. Fontanes, 568 F.3d 263,

268 (1st Cir. 2009) (quoting Iqbal, 556 U.S. 678) (quoting Twombly, 550 U.S. at 557).


                                                 9
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 10 of 19




       Under the second step of the inquiry, the Court must determine whether, based upon all

assertions that were not discarded under the first step of the inquiry, the complaint “states a

plausible claim for relief.” Iqbal, 556 U.S. 679. This second step is “context-specific” and requires

that the Court draw from its own “judicial experience and common sense” to decide whether a

plaintiff has stated a claim upon which relief may be granted, or, conversely, whether dismissal

under Rule 12(b)(6) is appropriate. Id.

       Thus “[i]n order to survive a motion to dismiss, [a] plaintiff must allege sufficient facts to

show that he has a plausible entitlement to relief.” Sanchez v. Pereira-Castillo, 590 F.3d 31, 41

(1st Cir. 2009). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged —but has not ‘show[n]’ ‘that the

pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Furthermore,

such inferences must be at least as plausible as any “obvious alternative explanation.” Id. at 679-

80 (citing Twombly 550 U.S. at 567).

       The First Circuit has cautioned against equating plausibility with an analysis of the likely

success on the merits, affirming that the plausibility standard assumes “pleaded facts to be true

and read in a plaintiff’s favor” even if seemingly incredible. Sepúlveda-Villarini v. Dep’t of Educ.

of P.R., 628 F.3d 25, 30 (1st Cir. 2010) (citing Twombly, 550 U.S. at 556). Instead, the First Circuit

has emphasized that “[t]he make-or-break standard . . . is that the combined allegations, taken

as true, must state a plausible, [but] not a merely conceivable, case for relief.” Sepúlveda-Villarini,

628 F.3d at 29. Additionally, a district court may not weigh evidence in deciding a motion to

dismiss under Fed. R. Civ. P. 12(b)(6). See Massachusetts Delivery Ass’n v. Coakley, 671 F.3d 33,

39 n. 6 (1st Cir. 2012) (emphasizing that a primary difference between a motion to dismiss under


                                                  10
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 11 of 19




Rule 12(b)(1) and Rule 12(b)(6) is that, under Rule 12(b)(1), a court may weigh the evidence and

make factual determinations).

       However, a complaint that rests on “bald assertions, unsupportable conclusions,

periphrastic circumlocutions, and the like” will likely not survive a motion to dismiss. Aulson v.

Blanchard, 83 F.3d 1, 3 (1st Cir. 1996). Similarly, unadorned factual assertions as to the elements

of the cause of action are inadequate as well. Penalbert-Rosa v. Fortuno-Burset, 631 F.3d 592

(1st Cir. 2011). “Specific information, even if not in the form of admissible evidence, would likely

be enough at [the motion to dismiss] stage; pure speculation is not.” Id. at 596; see Iqbal, 556

U.S. at 681 (“To be clear, we do not reject bald allegations on the ground that they are unrealistic

or nonsensical. . .. it is the conclusory nature of [the] allegations, rather than their extravagantly

fanciful nature, that disentitles them to the presumption of truth.”); see Mendez Internet Mgmt.

Servs. v. Banco Santander de P.R., 621 F.3d 10, 14 (1st Cir. 2010) (The Twombly and Iqbal

standards require District Courts to “screen out rhetoric masquerading as litigation.”).

       The First Circuit outlined two considerations for district courts to note when analyzing a

motion to dismiss. García-Catalán v. United States, 734 F.3d 100, 104 (1st Cir. 2013). First, a

complaint modeled on Form 11 of the Appendix of the Federal Rules of Civil Procedure which

contains sufficient facts to make the claim plausible is ordinarily enough to surpass the standard

prescribed under Twombly-Iqbal. Id. at 104. Second, district courts should accord “some latitude

in cases where “[a] material part of the information needed is likely to be within the defendant’s

control.” Id. (more latitude is appropriate in cases where “it cannot reasonably be expected that

the [plaintiff], without the benefit of discovery, would have any information about” the event

that gave rise to the alleged injury.) (internal citations and quotations omitted).


                                                 11
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 12 of 19




                                         III.   ANALYSIS

       Plaintiff’s Complaint is based on trademark infringement and false designation of origin

under The Lanham Act, common law trade infringement, and unfair competition under the

Puerto Rico Antitrust Law 10 L.P.R.A. §257 et seq. Foremost, The Lanham Act states that:

       Any person who shall, without the consent of the registrant—
       (a) use in commerce anyreproduction, counterfeit, copy, or colorable imitation of
       a registered mark in connection with the sale, offering for sale, distribution, or
       advertising of any goods or services on or in connection with which such use is
       likely to cause confusion, or to cause mistake, or to deceive; or

       (b) reproduce, counterfeit, copy, or colorably imitate a registered mark and apply
       such reproduction, counterfeit, copy, or colorable imitation to labels, signs,
       prints, packages, wrappers, receptacles or advertisements intended to be used
       in commerce upon or in connection with the sale, offering for sale, distribution, or
       advertising of goods or services on or in connection with which such use is likely
       to cause confusion, or to cause mistake, or to deceive, shall be liable in a civil
       action by the registrant for the remedies hereinafter provided.

Lanham Act, 15 U.S.C. § 1114(1)(emphasis ours). In the Complaint, Plaintiff describes the marks

which he registered in the USPTO and PRTO and argues that:

       Defendant’s unauthorized use of a name that is a colorable imitation of the
       trademarks long-used by [Plaintiff] in connection with the sale, marketing and
       distribution of prepared, processed and packaged meals consisting primarily of
       meat, fish, poultry or vegetables and other related products, is done in a manner
       to imply falsely, deceptively and confusingly that the products which Defendant
       markets, distributes and offers for sale are in some way associated with, licensed
       by or otherwise authorized or sponsored by [Plaintiff].

Docket No. 1 at ¶ 6. Plaintiff further claims that these LA HACIENDA marks have been used by

him in the sale of food, high-quality meat and prepared meals in retail and grocery stores since

the year 1979. See Docket No. 1 at ¶ 10 and ¶ 18. Regarding the allegations at hand, Plaintiff has

chosen to provide the following evidence: images of his mark and Defendant’s mark to compare

the alleged similarities, two photos of Defendant’s products, specifically packaged meat in what


                                                12
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 13 of 19




appears to be a store or a supermarket setting, and a news report of a food recall experienced

by Defendant with an accompanying allegation that clients and companies dedicated to

managing contaminated foods had approached Plaintiff to provide their services as a response

to the news report about Defendant’s recall. See Docket No. 1 at 5, 7, 8. Also see, Exhibit 1-4.

Additionally, Plaintiff provided evidence as to Defendant’s attempt to register H PRODUCTOS LA

HACIENDA, before the USPTO which was denied because according to the USPTO, “[a]pplicant’s

mark is highly similar to the cited registrations in sound, appearing, and commercial impression

where the entire literal elements of the cites registrations in included in the applied-for mark.

Specifically, the marks share the terms HACIENDA or LA HACIENDA.” Exhibit 1-3 at 3.

       Meanwhile, Defendant has contested that Plaintiff must fulfill the eight factors

enumerated by the First Circuit in Pignons S. A. de Mecanique de Precision v. Polaroid Corp as

guidelines in assessing likelihood of confusion in trademark infringement suits. Pignons S. A. de

Mecanique de Precision v. Polaroid Corp., 657 F.2d 482, 487 (1981). These factors are the

following: “the similarity of the marks; the similarity of the goods; the relationship between the

parties' channels of trade; the relationship between the parties' advertising; the classes of

prospective purchasers; evidence of actual confusion; the defendants' intent in adopting its

mark; and the strength of the plaintiff's mark.” Id. According to Defendant, the information

provided in the Complaint does not constitute pertinent allegations that cover these factors as

required by First Circuit to establish a pleading for trademark infringement. Specifically, regarding

the pictures provided Defendant argues that:

       [Plaintiff] merely claims the Complaint includes some photographs. However,
       there is not a single allegation referring to the where Hacienda Central is using the
       mark, or correlating use of Hacienda Central’s mark to a specific type or location


                                                 13
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 14 of 19




       or commercial outlet. But most importantly, the photographs do not constitute
       allegations, much less can substitute them.

Docket No. 17 at 3. Six years later, the First Circuit court explained how these factors should be

assessed indicating that “[they] must determine on the whole whether there is any genuine issue

as to likelihood of confusion. No one factor is necessarily determinative, but each must be

considered.” Volkswagenwerk Aktiengesellschaft v. Wheeler, 814 F.2d 812, 817 (1987) (citing

Astra Pharm. Products, Inc. v. Beckman Instruments, Inc., 718 F.2d 1205 (1st Cir. 1983); Pignons,

657 F.2d at 487-92). Defendant’s argument is centered around the belief that Plaintiff cannot

plead before the Court a trademark infringement suit without “[s]etting forth specific factual

allegations as to where, the scope, extent and how (territory, relevant market, channels of trade

and relevant consuming public) the parties (plaintiff and defendant) have used the marks in

question.” Docket No. 9 at 5-6. The Defendant’s analysis is wrong. The Court explains.

       Defendant makes reference to the decision of the Court in Niagara Bottling, LLC. v. CC1

Ltd. P’ship where the eight Pignons factors were analyzed as part of a determination as to

whether a motion to dismiss would be granted. Niagara Bottling, LLC. v. CC1 Ltd. P’ship, 381 F.

Supp. 3d 175 (2019). However, Defendant fails to recognize that Niagara and the case at hand

are fairly different. In Niagara, plaintiff and defendant had already reached a settlement

agreement. “The Settlement Agreement stated [that] defendant would not use [p]laintiff's

marks, or any mark confusingly similar thereto. They further agreed the Defendant would dispose

of all existing inventory and not sell inventory with similar marks after [the phase-out date].”

Niagara Bottling, LLC., 381 F. Supp. 3d at 179 (quotations omitted). On that occasion, “the Court

f[ound] that Plaintiff satisfie[d] the two prongs to establish trademark infringement. However,

the Court acknowledge[d] that the issue [had] already [been] discussed and agreed upon in

                                               14
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 15 of 19




the Settlement Agreement.” Niagara Bottling, LLC., 381 F. Supp. 3d at 184. Accordingly, an

admission of potential responsibility had already been established by defendant and the case

was at a time in place that the case at hand is not.

       The Court, therefore, will not examine the eight factors established by the Pignons court

at this juncture because these factors were not established by the First Circuit to be used in the

context of determining whether Plaintiff has failed to establish essential elements of his causes

of action in the Complaint. These factors do not apply to the analysis of whether to grant a

dismissal pursuant to Fed. R. Civ. P. 12(b)(6). A simple look at the leading cases that establish and

solidify the use of these factors, and which were continuously cited by Defendant in its Motion

to Dismiss and Reply, clearly demonstrate that none of these cases were examining the likelihood

of confusion at the pleadings stage of the suit. For example, in Pignons, plaintiffs were appealing

a decision of the United States District Court for the District of Massachusetts to grant

defendants' a motion for summary judgment, after the Court established the eight factors and

used them to analyze the likelihood of confusion, the Court affirmed the summary judgment

because there was no likelihood of confusion between the products. See Pignons, 657 F.2d at

487-95. In Astra, the defendant filed a motion for summary judgment. After the Court examined

the eight Pignons factors, the Court entered summary judgment in favor of the defendant. See

Astra Pharm., 718 F.2d at 1205-10. Finally, in Volkswagenwek, defendants were appealing a

judgment from the United States District Court for the District of Massachusetts enjoining them

from using plaintiff's registered trademark under the Lanham Act, after a careful examination of

the factors, the court affirmed the injunction. Volkswagenwerk, 814 F.2d at 817-21.




                                                 15
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 16 of 19




       The standard of review in order to grant or deny a motion to dismiss must focus primarily

on whether Plaintiff’s cause of action provides the possibility that Defendant might be liable for

the alleged causes of action, namely, a trademark infringement. “We will affirm a dismissal only

if it is transparently clear that the complaint, in light of the facts alleged, engenders no viable

theory of liability.” Educadores Puertorriqueños en Acción v. Hernandez, 367 F.3d 61, 66 (1st Cir.

2004); Blackstone Realty LLC v. FDIC, 244 F.3d 193, 197 (1st Cir. 2001). The Court must then

examine if the allegations and information provided in the Complaint are sufficient to establish a

valid claim.

       It is undisputed that “[t]he Lanham Act gives a seller or producer the exclusive right to

‘register’ a trademark, 15 U.S.C. § 1052 (1988 ed. and Supp. V), and to prevent his or her

competitors from using that trademark, § 1114(1). Qualitex Co. v. Jacobson Prods. Co., 514 U.S.

159, 162, 115 S. Ct. 1300, 1302, 131 L. Ed. 2d 248, 252-253 (1995). The Lanham Act further

provides that “[a person] shall be liable in a civil action by any person who believes that he or she

is or is likely to be damaged by [. . .] [the] false designation of origin, false or misleading

description of fact, or false or misleading representation of fact, which is likely to cause

confusion.” 15 U.S.C. § 1125(a)(1). The statute does not provide a definite standard of pleadings

yet it has been established by jurisprudence that in order to succeed on a trademark infringement

claim, a plaintiff must establish: "(1) that its mark is entitled to trademark protection, and (2) that

the allegedly infringing use is likely to cause consumer confusion." Boston Duck Tours, LP v. Super

Duck Tours, LLC, 531 F.3d 1, 12 (1st Cir. 2008) (citing Borinquen Biscuit, 443 F.3d at 116). Plaintiff

must have raised in the Complaint allegations that meet both prongs of the standard in order for

Defendant’s Motion to Dismiss to be denied. “[T]he burden of proving likelihood of confusion


                                                  16
          Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 17 of 19




rests with the plaintiff, and the fair use defendant has no free-standing need to show confusion

unlikely, it follows that some possibility of consumer confusion must be compatible with fair

use[.]” KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111, 121-122, 125 S. Ct.

542, 550, 160 L. Ed. 2d 440, 451 (2004)

          In Two Pesos v. Taco Cabana, the Supreme Court held that registration is not necessary

for the protection of a trademark. Two Pesos v. Taco Cabana, 505 U.S. 763, 768, 112 S. Ct. 2753,

120 L. Ed. 2d 615 (1992). Plaintiff providing evidence as to his federally registered marks in the

USPTO and establishing their use in commerce for the last forty (40) years, has proven without a

doubt that he satisfies the first prong of the test. Docket No. 1 at ¶10 and ¶12. This establishes

the inherent protection that the marks and its consumers are entitled to. “[T]rademark and trade

dress protection serves to protect both the trademark or trade dress owner and the public by

avoiding confusion or mistake.” I.P. Lund Trading Aps & Kroin v. Kohler Co., 163 F.3d 27, 35-36

(1998).

          The second prong focuses on the possibility that the allegedly infringing use is likely to

cause consumer confusion. “Section 1115(b) [of the Lanham Act] places a burden of proving

likelihood of confusion (that is, infringement) on the party charging infringement even when

relying on an incontestable registration.” KP Permanent Make-Up, Inc., 543 U.S. at 118. Plaintiff

has stated in his initial Complaint that “[t]he adoption and use by the Defendant of a name that

is a virtual imitation of the LA HACIENDA® Marks is intended to capitalize on the fame,

commercial visibility and public recognition of Bonnet’s well-known marks.” Docket No. 1 at 7.

As proof of the possibility of customer confusion as to both marks, Plaintiff provides a recollection

in his Complaint, related to an alleged instance in which clients and other companies were


                                                 17
        Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 18 of 19




confused as to whether a news report related to a recall by the Food Safety and Inspection

Service of the United States Department of Agriculture was referring Plaintiff's products or to

Defendant’s products. According to Plaintiff:

       On information and belief, Defendant’s products under the H PRODUCTOS LA
       HACIENDA and/or PRODUCTOS LA HACIENDA designation has been subjected to
       more than one (1) recall by the Food Safety and Inspection Service of the United
       States Department of Agriculture. In one particular instance Defendant proceeded
       to recall approximately 4,940 pounds of ready-to-eat corned beef products for
       possible contamination with extraneous materials, specifically pieces of metal,
       found by a consumer from the School Program of Puerto Rico who found a piece
       of metal embedded in a chub of corned beef. This situation alone caused the
       concern of some clients and confusion of companies dedicated to manage
       contaminated foods who approached [Plaintiff] offering their services to dispose
       of the contaminated material.

       It is important that material examples and information be provided to the Court for a

determination to be made as to this matter. An instance such as this one, where not only

customers, but suppliers and other stakeholders might have been confused as to the possibility

of Plaintiff’s product being recalled, demonstrates the possibility of customer confusion between

both marks and confirms that the Complaint is founded on plausible mark infringement claims.

The Court is satisfied with the information provided as to the possibility that the allegedly

infringing use is likely to cause consumer confusion. Furthermore, the Court notes that the two-

prong test has been satisfied as to both trademark infringement pursuant to the Lanham Act and

unfair competition at common law. In fact, in Armstrong Paint v. Vanish Works, the Supreme

Court solidified this reasoning by stating the following:

       If it is a properly registered trademark, a ground to support the cause of action is
       violation of the Trade-Mark Act. If it is not a properly registered trademark, the
       ground is unfair competition at common law. The facts supporting a suit for
       infringement and one for unfair competition are substantially the same. They
       constitute and make plain the wrong complained of, the violation of the right to
       exclusive use.

                                                18
         Case 3:20-cv-01172-DRD Document 18 Filed 03/29/21 Page 19 of 19




Armstrong Paint & Varnish Works v. Nu-Enamel Corp., 305 U.S. 315, 325, 59 S. Ct. 191, 196, 83 L.

Ed. 195, 201 (1938) (emphasis omitted). Upon further proceedings and after the discovery stage

of this case has concluded, the Defendant may renew the Pignons argument during the

dispositive motion phase. It is then that the Court could effectively examine whether the

allegations raised by Plaintiff are meritorious. Therefore, the Court deems that the

aforementioned analysis is sufficient at this stage of the proceedings. “Once properly obtained,

jurisdiction of the one cause of action, the alleged infringement of the trademark, persists to deal

with all grounds supporting it, including unfair competition with the marked article. The cause of

action is the interference with the exclusive right to use the mark.” Id. at 324-25. Hence, after a

carefully analysis of the arguments raised by the parties, the Court concludes that Plaintiff has

presented sufficient facts to raise a plausible claim for relief. See Sepúlveda-Villarini, 628 F.3d

at 29.

                                           IV.    CONCLUSION

         For the reasons stated above and taking the Complaint (Docket No. 1) in the light most

favorable to the Plaintiff, the Court DENIES Defendants’ Motions to Dismiss (Docket No. 9).

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 29th day of March, 2021.



                                                      S/ Daniel R. Domínguez
                                                      Daniel R. Domínguez
                                                      United States District Judge




                                                 19
